Determination of respondent, dated March 25, 2009, approving the decision of the hearing officer, which denied petitioner’s remaining family member grievance, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Marcy S. Friedman, J.], entered February 24, 2010), dismissed, without costs.
The determination has a rational basis and is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). Petitioner admits that she never received written consent to reside in her father’s apartment and did not live there for more than one year prior to his death. Petitioner’s admissions were corroborated by her father’s most recent annual income affidavit and his data summary sheet, each of which list the father as the sole occupant of the apartment (see Matter of Abreu v New York City Hous. Auth. E. Riv. Houses, 52 AD3d 432 [2008]). Any mitigating factors and hardship to petitioner do not provide a basis for annulling respondent’s determination (Matter of Fermin v New York City Hous. Auth., 67 AD3d 433, 433 [2009]). Concur — Saxe, J.P., Acosta, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.